Citation Nr: 0121502	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the lumbar spine, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased evaluation for varicose 
veins, left lower extremity, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased evaluation for varicose 
veins, right lower extremity, currently evaluated as 
20 percent disabling.

4.  Entitlement to special monthly compensation (SMC) for aid 
and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
January 1946 and again from January 1951 to August 1968, when 
he retired from active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

REMAND

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to notify and assist the veteran with 
these claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

The veteran claims that his service connected DJD of the 
lumbar spine and bilateral varicose veins of the lower 
extremities are more severe than the current evaluations 
reflect.  Additionally, he believes that he should be awarded 
SMC based on his inability to take care of himself.  

The veteran underwent a VA orthopedic examination of his 
lower spine in July 2000.  The examination showed that there 
was limitation of motion of the lumbar spine but the examiner 
did not report the limitation of motion in degrees.  
Additionally, the examiner did not have the claims file 
present when he examined the veteran so that he could review 
the claim in the context of the entire record.  Moreover, the 
RO's attention is directed to the decision of Court in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (2000).  It 
was also held that the provisions of 38 C.F.R. § 4.14 (2000) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  This VA 
examination, however, did not take into consideration the 
DeLuca  factors.  Therefore, the veteran should be provided a 
VA orthopedic examination that takes into consideration the 
factors set forth in  DeLuca v. Brown.  

Further, the veteran did not undergo a VA examination for his 
varicose veins or for aid and attendance or housebound 
benefits.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
Supp. 2001).  An examination for the veteran's varicose veins 
and a VA aid and attendance examination are necessary prior 
to final adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Ask the veteran to furnish the names 
and addresses of all medical providers 
from whom he has sought treatment for his 
service-connected disabilities since 
2000.  After obtaining appropriate 
releases from the veteran, the RO should 
request the aforementioned treatment 
records, if any, and associate them with 
the claims folder.  If any request for 
private treatment records is 
unsuccessful, take appropriate 
notification action.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).

2.  After obtaining the records from all 
sources identified by the veteran, to 
include treatment records from all VA 
medical facilities where he has received 
treatment since 2000, if any, the veteran 
should be scheduled for a general medical 
examination to include an examination for 
housebound status or permanent need for 
regular aid and attendance.  All of the 
veteran's service connected medical 
conditions should be stated and 
evaluated.  All indicated tests and 
studies or additional consultations 
should be accomplished.  The housebound 
status or permanent need for regular aid 
and attendance examiner is requested to 
comment on whether the veteran can feed 
himself, keep himself clean, attend to 
the wants of nature, dress himself, and 
protect himself from the hazards of his 
daily living environment.  If the veteran 
is unable to perform any of these 
activities, the physician should indicate 
what findings are present which would 
prevent the veteran from accomplishing 
these functions.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
DJD of the lumbar spine.  All indicated 
testing, to include specific range of 
motion studies (in degrees) should be 
performed.  The examiner is asked to 
describe all objective indicia of pain or 
limitation of function.  The veteran's 
claims file, including this remand, must 
be available to the examining physician 
for review in connection with the 
examination of the veteran.  The examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.

4.  The veteran should be accorded a VA 
examination of his varicose veins of the 
lower extremities.  All indicated studies 
should be performed.  The examiner should 
state whether the veteran has persistent 
edema, stasis pigmentation, or eczema and 
whether or not the veteran has 
intermittent ulceration. 

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

6.  The RO should then adjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


